IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

DAVID RICHARD SANDS,                 NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-2360

VALERIE BETH SANDS,

      Appellee.

_____________________________/

Opinion filed March 3, 2017.

An appeal from the Circuit Court for Duval County.
Steven M. Fahlgren, Judge.

David Richard Sands, pro se, Appellant.

Thomas L. Gurrola, Travis L. Parrott, and Zachary M. Alfant of Liberty Law PLLC,
Jacksonville, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., WINOKUR, and M.K. THOMAS, JJ., CONCUR.